Citation Nr: 1815322	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to service-connected traumatic brain injury (TBI).

2. Entitlement to service connection for allergic rhinitis, claimed as chronic allergies.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

The Board notes that in a June 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with associated depressive features, traumatic brain injury (TBI) with residual vertigo/dizziness, and migraine headaches.  In a May 2015 rating decision, the RO granted service connection for chronic sinusitis.  Thus, the Board finds that these decisions represent a full grant of benefits sought on appeal and they are no longer before the Board.  

Finally, following a June 2014 statement of the case, the Veteran limited his appeal on his August 2014 VA Form 9 to service connection for tinnitus, including as secondary to the service-connected traumatic brain injury (TBI) and service connection for chronic sinusitis; chronic allergies.  The Veteran at this time did not appeal the issue of service connection for a sprained ankle.  Thus, that issue is no longer on appeal and is therefore not before the Board.  

The issue of entitlement to service connection for allergic rhinitis, claimed as chronic allergies is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.  § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran finds that he has tinnitus that is due to service.

First, the Board finds competent evidence that the Veteran currently suffers from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Initially, the Board notes that the Veteran's DD 214 shows the Veteran's military occupational specialty (MOS) as personnel specialist.  It also shows that the Veteran received sharpshooter and expert rifle badges.  

In a June 2003 VA treatment note, the Veteran complained of tinnitus which he reported began 1 1/2 months prior.  He reported waking up with a high pitched constant ringing in both ears.  He said that his noise exposure during service included gunfire and mortars.  Post-service noise exposure included hunting, carpentry work, and playing rock and roll when he was younger.  The VA physician suggested decreasing intake of caffeine to see if this decreased the intensity of the ringing.

In a February 2012 VA examination, the Veteran was diagnosed with tinnitus.  The examiner initially opined that the Veteran's tinnitus was not at least as likely as not caused by or a result of an event during military service.  The examiner reasoned that the routine medical examination in May 1971 at separation, documented hearing well within normal limits bilaterally.  There was no other audiometric data that could be located in the Veteran's claims file.  Thus, the documentation of hearing within normal limits at separation and the lack of documentation of an Occupational Safety and Health Administration defined significant threshold shift during military service indicated that it was not at least as likely as not that the Veteran's current tinnitus condition as related to military service.  The examiner then opined that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran reported onset immediately following an ammo dump explosion in January 1970.  The Board finds this opinion conflicting.

The Veteran stated in his July 2014 VA Form 9 that the ringing in his ears started after he experienced his skull fracture and TBI. 

In August 2017, the Veteran testified that his tinnitus started in January 1969 following a car accident where he fractured his skull and was hospitalized for several days.  He said afterwards he noticed continual ringing in his ears.  Further, he stated that when he went to Vietnam he was involved with a lot of firearms like M79s, AR16s, M60s and "stuff out on the borders of the camp on guard duty."  He described one incident where in Vietnam a rocket hit a JP4 close to where he was standing.  The explosion from this knocked him down.  He said the ringing has been constant since those incidents.  He reiterated that he did not experience any ringing in his ears before the car accident.  

Though the Board does not find that the Veteran's MOS would have attributed to noise exposure, the Veteran's testimony regarding his in-service noise exposure outside of his MOS is credible.  In addition, as noted he sustained a skull fracture in service.  Though the June 2003 VA treatment note reports that the Veteran endorsed ringing in his ears beginning around May 2003, the Veteran clarified at his August 2017 Board hearing that the ringing in his ears has persisted since service.  

Finally, the Board notes that the February 2012 VA opinion has conflicting nexus opinions of record as stated above.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his tinnitus is causally related to service.  As such, service connection for tinnitus is warranted.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107 (b) (West); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In a December 2014 VA examination, the examiner opined that the Veteran's preexisting allergic rhinitis was not aggravated beyond its natural progression by the sinusitis for which he was treated in service.  The Board finds this opinion inadequate as it only addresses whether the Veteran's allergic rhinitis could have been aggravated by his sinusitis (as opposed to other factors in service).  The Veteran asserts at his August 2017 Board hearing that prior to service he had some average problems and every once in a while some sinus problems.  The Veteran was not sure what specifically made his allergies worse during service, if it was the weather or not, but suggested that there was a lot of Agent Orange in the area during service.  He said since service though he now takes a steroid nose spray and over the counter medication nightly.  Thus, the Board finds that a new VA opinion, and examination if needed, is necessary in order to take into account all of his testimony in order to determine whether the Veteran's preexisting allergic rhinitis was aggravated beyond its natural progression by service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then forward the Veteran's claims file and a copy of this remand to the December 2014 VA examiner, if available, or an appropriate substitute, to provide an opinion regarding the aggravation of the Veteran's preexisting allergic rhinitis.  If a new VA examination is necessary then the Veteran should be scheduled for such.  After a review of all pertinent evidence of record, the examiner is asked to opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's allergic rhinitis was aggravated beyond its natural progression by the Veteran's service.  

The examiner should consider the Veteran's lay statements when making an opinion.  If the examiner is unable to make an opinion without resorting to mere speculation, then the examiner must state so and provide any information that would be needed in order to make an opinion, if possible. 

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, then a supplemental statement of the case should be provided to the Veteran and his representative with a reasonable opportunity to respond.  Then return the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


